Citation Nr: 1008717	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from September 1970 
to October 1973.  

This appeal to the Board of Veterans' Appeals (Board) 
originated from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Following the reopening of the Veteran's claim in September 
2005 on the basis of new and material evidence, the Board 
remanded the claim to the RO via the Appeals Management 
Center (AMC) for further development and consideration before 
readjudicating the claim on its underlying merits.  Later, in 
August 2007, the Board issued a decision denying the claim on 
the underlying merits, and the Veteran appealed to the U. S. 
Court of Appeals for Veterans Claims (Court/CAVC).

In a July 2008 order, granting a joint motion filed earlier 
that same month, the Court vacated the Board's decision and 
remanded the claim for further development in compliance with 
directives specified.  

And in April 2009, to comply with the Court's order, the 
Board in turn remanded the claim to the AMC.  

In July 2009 correspondence from the Veteran's attorney, it 
was indicated the Veteran no longer wanted an RO hearing that 
he had requested in May 2007.

The RO issued a supplemental statement of the case (SSOC) in 
November 2009 continuing to deny the claim on its underlying 
merits and has since returned the file to the Board for 
further appellate consideration and readjudication.

In January 2010, the Veteran's attorney submitted additional 
evidence and waived the right to have the RO initially 
consider it.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  



FINDINGS OF FACT

1.  The Board's prior decision in August 2007, since vacated, 
acknowledged that the available evidence even then of record 
showed the Veteran had received the required diagnosis of 
PTSD and that examiners had linked this diagnosis to 
stressful incidents he had described as having occurred 
during his military service.

2.  The Board denied the claim in that decision, however, on 
the premise that there was no credible supporting evidence in 
the file at the time indicating these claimed stressors 
actually had occurred, and since this independent 
verification of these purported events was required to 
support the claim because it also had not been established 
the Veteran had engaged in combat against enemy forces.

3.  But additional evidence since obtained, including from 
the Veteran's attorney, establishes the Veteran engaged in 
combat against enemy forces so as to not require this 
independent verification of at least one of the stressors 
claimed - an attack on his convoy, which partly formed the 
basis of the diagnosis of PTSD and its relationship to his 
military service.

4.  So as it now stands, the Veteran has PTSD due to 
stressful events - this one in particular, which as likely 
as not occurred during his tour in Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the Veteran's claims for service 
connection for PTSD, in full, there is no need to discuss 
whether there has been compliance with the 
duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because, even if for the sake of 
argument there has not been, this is ultimately 
inconsequential and, therefore, at most harmless, i.e., non-
prejudicial error.  38 C.F.R. § 20.1102; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); and Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of 
traumatic, combat-related incidents ("stressors") he 
experienced while serving in Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires: [1] a 
current medical diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).



VA and private clinical records from 2003, but also an even 
more recent January 2006 private mental health or social 
worker examination report, show diagnoses of PTSD.  These 
records also indicate this PTSD diagnosis was based on the 
Veteran's traumatic experiences that he was subjected to 
during his tour in Vietnam.  In a September 2003 counseling 
intake report, he said his stressors mainly involved 
witnessing the death of Vietnamese civilians and similar 
tragedies.  In the report of a social worker it was explained 
that it was obvious that during the Veteran's Vietnam tour he 
had experienced much trauma that still affected him today.  
The diagnosis was severe PTSD.  Therefore, he has the 
required DSM-IV diagnosis of this condition, and those who 
made this diagnosis predicated this finding on the events he 
said had occurred during his tour in Vietnam.  
In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that diagnoses of PTSD are presumably in accordance with the 
DSM-IV criteria, both in terms of the adequacy and 
sufficiency of the stressors claimed.  So two of the three 
requirements for establishing his entitlement to service 
connection for PTSD have been satisfied.

Consequently, resolution of this appeal turns on whether 
there also is credible supporting evidence these claimed 
stressors actually occurred, which is a factual, not medical, 
determination.  In Cohen, the Court explained that a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen, 10 
Vet. App. at 142.  It was similarly held in Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996), that after-the-fact medical 
nexus evidence cannot be the sole evidence of the occurrence 
of the claimed in-service stressor.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis varies 
depending on whether the Veteran "engaged in combat with the 
enemy." Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In this situation, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f)(2).

Conversely, if there is no combat experience, or if there is 
a determination that the Veteran engaged in combat but the 
claimed stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
actual occurrence of the claimed stressor.  Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  That is, there must be service 
records or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  His unsubstantiated testimony, alone, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  Just because a 
physician or other mental health care professional accepted 
the Veteran's description of his experiences in service as 
credible and diagnosed him as suffering from PTSD does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

But all of this said, corroboration of a stressor does not 
require, however, "that there be corroboration of every 
detail including the appellant's personal participation in 
the identifying process."  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  Rather, an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his personal exposure.  For example, in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
Veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  The mere fact 
that his unit experienced the attacks is sufficient 
indication that he, too, experienced them.



Turning back now to the facts of this specific case, the 
record confirms the Veteran served in Vietnam from September 
1971 to April 1972.  He was assigned to the 86th 
Transportation Company.  During service his military 
occupational specialty (MOS) was motor transport operator.  
His military personnel records, however, including his DD 
Form 214, do not contain any prima fascia indication that he 
engaged in combat with an enemy force while in Vietnam.  He 
was not awarded the Combat Infantryman Badge, Purple Heart 
Medal, or any other commendation typically associated with 
valor or heroism shown while engaged in combat with an enemy 
force.  See VAOPGCPREC 12-99 (October 18, 1999).  
But the determination of whether he engaged in combat in 
Vietnam is not based exclusively on this type of evidence.

In his several statements to VA, the Veteran identified 
several stressors:  (1) the death of P. V. in January 1973 at 
Fort Carson, as the result of a non-hostile action; (2) a 
semi truck driven by a man named D. T. running over two 
civilians between August 1971 and May 1972 in Vietnam; (3) a 
convoy running over three civilians on a small motorbike 
powered taxicab between November 1971 and April 1972 on 
Highway 22, between Bien Hoa and Tay Ninh in Vietnam; 
(4) the shooting death of D. H. between January and April 
1972; (5) the Veteran's convoys being repeatedly shelled in 
1971 in Tay Ninh, on the road to Firebase Jeffries; and (6) 
his convoys being shelled in March 1972 at Lai Khe.

The Joint Motion for Remand, which the Court granted to 
vacate the Board's prior August 2007 decision, found that the 
research requests to and responses from the U. S. Army and 
Joint Services Records Research Center (JSRRC) 
(formerly known as the U. S. Armed Services Center for Unit 
Records Research or USASCURR) were inadequate.  First, the 
JSRRC only searched the Criminal Division records for reports 
of the death of P. V., which the Veteran stated was the 
result of a non-criminal action.  Additionally, improper time 
frames were used for the second and third stressors listed 
above.  And lastly, the RO failed to verify the death of D. 
H. or the shelling of the Veteran's convoys in Tay Ninh 
or Lai Khe.

The Joint Motion therefore found that, because the RO did not 
follow the instructions set forth in the Board's September 
2005 remand, the case had to be remanded again to see these 
instructions carried out.  See Stegall v. West, 11 Vet. App. 
268 (1998).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only substantial, as opposed to 
exact, compliance with the Board's remand directive).

The other reasons for vacating the Board's prior August 2007 
decision concerned the need to provide proper notice 
regarding a personal assault stressor, see 38 C.F.R. 
§ 3.304(f)(4), and to comply with the Veteran's hearing 
request (which, as mentioned, he has since withdrawn).

The Board remanded this case in April 2009 for completion of 
this additional necessary development.  Nevertheless, 
following the more recent submission of additional evidence 
and argument by the Veteran's attorney in January 2010, 
there is now competent and credible evidence supporting the 
notion that the Veteran engaged in combat while in Vietnam in 
that his 86th Transportation Company convoy came under attack 
as he has alleged.  Military records cited by his attorney 
concerning this unit's activity from September 1971 until 
April 1972 show it was attached under the 4th Transportation 
Command from at least January 1971 to March 1972.  See DA 
Form 20 and May 15, 1972 Meritorious Unit Commendation.  
During this time, it was noted this command "countered enemy 
interdiction."  In addition, service records show that 
convoys traveling from the Long Binh and Tay Ninh posts in 
early October 1971 were subject to "sporadic sniper fire," 
as the Veteran has maintained.  And, notably, during an 
October 1987 VA compensation examination he reported an 
incident that "involved a convoy that was going toward Tay 
Ninh in 1971, at which time the trucks were strafed by 
[a] .50 machine gun."



So there is now sufficient evidence on file to conclude the 
Veteran's Transportation Company was indeed exposed to the 
type trauma alleged, at least to establish with a reasonable 
degree of certainty that some of the events he maintains 
occurred did in fact happen.  See again Pentecost and Suozzi 
v. Brown, supra.  See also C.F.R. § 3.102 requiring that VA 
resolve this doubt, since reasonable, in his favor.  Service 
connection for PTSD therefore is warranted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service Connection for PTSD is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


